ITEMID: 001-77805
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2006
DOCNAME: CASE OF KOMAROVA v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Remainder inadmissible;Violation of Art. 6-1;Pecuniary damage - claim dismissed;Non-pecuniary damage - financial award
JUDGES: Christos Rozakis
TEXT: 4. The applicant was born in 1955 and lives in Yaroslavl.
5. Between 1991 and 1998 the applicant worked as a senior accountant in the private company Gatchina.
6. On 2 July 1998 a local police investigator (Заволжский районный отдел внутренних дел г. Ярославля) initiated criminal proceedings on suspicion of misappropriation of the company's assets by some of its employees.
7. On 22 July 1998 an initial interview was held with the applicant in the presence of her counsel.
8. The applicant was formally charged on 24 July 1998.
9. On 22 July 1998 the applicant was remanded in custody pending the investigation.
10. On 24 and 31 July 1998 an investigator again questioned the applicant.
11. The applicant's repeated complaints concerning her detention were rejected by decision of the Frunzenskiy District Court of the city of Yaroslavl (Фрунзенский районный суд г. Ярославля) on 10 November 1998 and 13 January 1999. The decision of 10 November 1998 was upheld on appeal by the Yaroslavl Regional Court (“the Regional Court” – Ярославский областной суд) on 8 December 1998.
12. On 22 June 1999 the applicant was released on the ground that all the investigative measures had been concluded and on health grounds. The investigator imposed a measure of restraint on her in the form of an undertaking not to leave her place of residence.
13. It appears that while in detention the applicant also repeatedly complained that she was unfit for custody on medical grounds. By decisions dated 14 October 1998 and 1 June 1999 the investigator twice ordered a medical examination of the applicant.
14. The examinations took place between 23 October and 11 November 1998 and from 7 June to 1 July 1999 respectively, and found the applicant to be in good health.
15. On 13 January 1999 the investigator opened a new criminal case against the applicant, this time for alleged fraud. The two cases against the applicant were joined.
16. According to the Government, between 1 July 1999 and 29 March 2000 the applicant had access to the case file and availed herself of that opportunity on eight occasions.
17. By decision of 29 March 2000 the proceedings were suspended owing to the applicant's state of health. She underwent in-patient treatment in a hospital.
18. On 17 July 2000 the proceedings resumed. Over the next month the investigator brought similar charges against two other people and ordered a further medical examination of the applicant.
19. From 15 August 2000 the applicant and the other defendants in the case had access to the case file again. It appears that the other defendants and the applicant's counsel completed their study of the case by 20 and 27 November 2000 respectively.
20. As regards the applicant, she again underwent inpatient treatment between 16 August and 1 September 2000 and only started to familiarise herself with the case file on 9 October 2000.
21. On 27 November 2000 the investigator, fearing that the applicant might cause delays in the proceedings, set a deadline of 27 December 2000 for the applicant to familiarise herself with the case file.
22. In January 2001 the deadline was extended until 24 February 2001.
23. On 28 February 2001 the preliminary investigation of the applicant's case was concluded and the bill of indictment was prepared and signed by a local prosecutor. The applicant and two co-defendants were charged with fraud.
24. On 1 March 2001 the case was transferred to the Zavolzhskiy District Court of Yaroslavl (“the District Court” – Заволжский районный суд г. Ярославля) for trial.
25. On 26 April 2001 the applicant submitted to the court a number of documents allegedly confirming her innocence. In response and at the prosecutor's initiative, the court ordered the Centre for Forensic Examinations of the Russian Ministry of Justice to examine the documents with a view to verifying their authenticity. The court also stayed the proceedings in the case pending the outcome of the expert examinations.
26. On 27 June 2001 the Centre responded that it was impossible to carry out the expert examinations requested by the court.
27. On 23 August 2001 the court decided to examine the documents with the assistance of a different expert body, the North-Western Regional Centre for Forensic Examinations (“the Centre”). However, on 21 December 2001 the Centre informed the court that, owing to malfunctioning of technical equipment, no examination could take place.
28. Having consulted counsel for the defence, the court fixed 20 May 2002 as the date of the next hearing. It appears that the hearing of 20 May 2002 did not take place and that the proceedings were adjourned until 14 August 2002 and then until 27 November 2002.
29. On 27 November 2002 the proceedings resumed.
30. By decision of 6 December 2002, taken at the prosecutor's initiative, the court decided again to order an expert examination. However, on 6 May 2003 the Centre again refused and informed the court that no such examination was possible. According to the applicant, the Centre could not carry out that examination because the court had failed to furnish it with the necessary documents in time.
31. On 31 July 2003 the court for the third time requested the Centre to carry out the examination. By letter of 27 November 2003 the Centre acceded to the request but asked for further information. It appears that the necessary information was furnished.
32. The court received a completed expert report on 30 July 2004 and scheduled the next hearing for 30 November 2004. On that date the proceedings did not take place because of the judge's involvement in a different set of proceedings. The case was adjourned until 6 December 2004. The hearings of 6, 7 and 8 December did not take place owing to the failure of counsel for one of the defendants to attend.
33. The proceedings resumed on 9 December 2004 and lasted until 15 December 2004, when they were interrupted by the illness of a lay assessor.
34. The proceedings continued on 12 January 2005 and lasted, with interruptions, until 25 February 2005. On the latter date the court adjourned the hearing first until 14 March 2005 owing to the illness of counsel for one of the defendants and then until 14 April 2005, citing the involvement of counsel for the same defendant in different sets of proceedings.
35. The hearing of 19 April 2005 was adjourned with reference to the need to secure the attendance of some of the witnesses by force.
36. On 22 April 2005 the hearings did not take place as the applicant requested that an additional witness be summoned; on 25, 27 and 28 April 2005 the applicant's counsel and one of the defendants failed to appear.
37. On 3 and 11 May 2005 the prosecutor requested that the proceedings be adjourned, referring to a lack of time to prepare for the judicial pleadings stage. The requests were granted.
38. On 20 May 2005 the proceedings were adjourned at the applicant's request, as apparently her counsel was ill.
39. It appears that by judgment of 28 July 2005 the District Court convicted the applicant as charged.
40. The judgment was quashed on appeal by the Regional Court on 28 October 2005. The case was remitted for a fresh examination at first instance.
41. It appears that the case is currently pending before the trial court.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
